UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

15 2003

MEMORANDUM
TO

State Directors of Special Education

FROM

Stephanie S. Lee
Director
Office of Special Education Programs

SUBJECT

:

Implementing the Funding Formula Under the IDEA-Year of Age Cohorts for Which FAPE is Ensured

ACTION

:

Due May 2, 2003

The Individuals with Disabilities Education Act (IDEA) funding formula for Section 611 o f Pan
B, first allocates base amounts to States that are equal to the amounts they received from Federal
Fiscal Year 1999 funds. Then 85 percent of any remaining funds are allocated among the States,
on the basis of their relative populations of children aged 3 through 21, who are of the same age
as children with disabilities for whom the State ensures the availability of a free appropriate
public education (FAPE), and 15 percent of remaining funds are allocated on the basis of the
relative populations of those children who are living in poverty. See Section 61 i (e)(3)(A): see
also 34 CFR ยง300.707.
At this point, all States are providing FAPE to all children with disabilities aged 3 through 1
State practice varies for children aged 18 through 21. For example, some States ensure FAPE for
all children with disabilities through age 21 (and in some cases, even beyond that age). Some
States ensure FAPE for all children who have not reached 21 by a date certain, such as
September 1, and continue to ensure FAPE for children who turn 21 after that date for the
remainder of the school year. Other States ensure FAPE for all children with disabilities throu gh
age 18, but allow local education agencies to serve children with disabilities beyond that age
In order to calculate State grants under Section 6l 1 of Part B for Federal Fiscal Year 2003. w e
need to determine the age cohort for which each State ensures the availability of FAPE. Our rule
for establishing the age cohort is quite simple -- all children with disabilities, who are a particular
number of years old, must be ensured the availability of FAPE in order for that age year to be
included in the State's relative population-age cohort. For example, if a State ensures FAPE to
4.00 MARYLAND AVE., S.W., WASHINGTON, D,C. 20202
www.ed.gov
Our mission is to e n s u r e equal a c c e s s to education and to promote educational excellence throughout the Nation.

Page 2 - State Directors of Special Education
children through the end of a school term or school year in which the child turns 21, the State is
ensuring the availability of FAPE to all children with disabilities through age 20 years old, but is
not ensuring the availability of FAPE to all who are 21 years old. Therefore, the last age year to
be. included in their relative population-age cohort would be 20.
The attached chart identifies, in the second column, the year of age cohorts for which each State
ensures FAPE. The third column provides a description, taken from State documents, of how
each State determines the upper age for which it ensures FAPE.
We ask you to carefully review this information. If there are any errors, we need to be notified
immediately. Any unresolved problems will affect the grants to all States. If we do not hear
from your State by May 2, 2003, we will assume you agree with our determination. Please
e-mail any responses to Ruth Ryder at Ruth.Ryder@ed.gov.
If you have any questions about this memorandum, please contact Ms. Ryder at (202) 205-5547.
Attachment

